Citation Nr: 1526172	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  06-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to an increased initial rating for major depressive disorder with psychosis.



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1969 to November 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA) and the Togus, Maine RO.  The Newark RO has jurisdiction over the case. 

In January 2010, the Board reopened and remanded the issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.

In January 2011, the Board granted the Veteran's claim of entitlement to service connection for major depressive disorder with psychosis and in a February 2011 rating decision, the RO assigned a 50 percent rating, effective July 27, 2004.

In August 2012, the Board again remanded the appeal and in a March 2013 rating decision, the RO awarded a 100 percent schedular evaluation, effective July 27, 2004.  This encompassed the entire appeal period.

Although the Veteran also appealed a February 2013 denial of entitlement to a total disability rating based on individual unemployability, in a July 2013 that appeal was withdrawn, and was essentially rendered moot by the aforementioned grant.

The Board notes that in an August 2013 correspondence, the Veteran expressed disagreement with the March 2013 rating decision, claiming entitlement to an effective date earlier than July 27, 2004 for the award of major depressive disorder with psychosis.  Generally, where, as here, no statement of the case has been issued, the Board is required to remand rather than refer the appealed issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board's review of the Veterans Appeals Control and Locator System, however, indicates that the RO is already taking action on this issue.  Accordingly, at this juncture, the Board will decline jurisdiction over the appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

In a February 2011 rating decision, the RO assigned a 50 percent rating for major depressive disorder with psychosis, effective July 27, 2004.  In March 2011, the Veteran appealed, claiming entitlement to 100 percent rating.  In a March 2013 rating decision, the RO awarded a 100 percent evaluation for major depressive disorder with psychosis, effective July 27, 2004.  This represented a complete grant of the benefits associated with this issue on appeal.


CONCLUSION OF LAW

There remain no allegations of error of fact or law to be addressed by the Board, and the appeal is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, in a February 2011 rating decision, the RO assigned a 50 percent rating for major depressive disorder with psychosis, effective July 27, 2004.  In a March 2011 correspondence, the Veteran appealed the assigned rating and specifically claimed entitlement to 100 percent rating.  In a March 2013 rating decision, the RO awarded a 100 percent evaluation for major depressive disorder with psychosis, effective July 27, 2004.  This represented a complete grant of the benefits sought in conjunction with this issue on appeal.

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction. See Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990); Bond v. Derwinski, 2 Vet. App. 376 (1992).  Here, the Veteran requested that his major depressive disorder with psychosis be rated as 100 percent disabling from the date of the initial rating.  The RO subsequently awarded that benefit in full.  The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  As the Veteran's appeal has been allowed, there is no outstanding error of fact or law alleged for the Board to address.  It follows that the appeal must be dismissed.  See Mokal, 1 Vet. App. at 15.


ORDER

The appeal for an increased initial rating for major depressive disorder with psychosis is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


